FILED
                             NOT FOR PUBLICATION
                                                                               SEP 3 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LUIS CASTILLO-ROSAS,                             No.   20-71581

              Petitioner,                        Agency No. A074-334-326

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 1, 2021**
                                Pasadena, California

Before: IKUTA, BENNETT, and R. NELSON, Circuit Judges.

      Luis Castillo-Rosas, a native and citizen of Mexico, seeks review of a

decision of the Board of Immigration Appeals (BIA) affirming the decision of an

Immigration Judge (IJ) to deny his application for withholding of removal and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture (CAT). We have jurisdiction under 8

U.S.C. § 1252(a)(1), and we deny the petition for review.

      Substantial evidence supports the agency’s denial of Castillo’s claim for

withholding of removal because Castillo failed to show that it is more likely than

not that he would be persecuted on return to Mexico. See 8 C.F.R.

§ 1208.16(b)(1)(i). The 1997 kidnaping by the Zetas did not rise to the level of

past persecution because Castillo was merely threatened and not harmed. See

Nagoulko v. INS, 333 F.3d 1012, 1016–17 (9th Cir. 2003). The record does not

compel the conclusion that it is more likely than not that Castillo would face future

persecution in Mexico because he received threats over 20 years ago and “[t]here is

no reason in the record to warrant a belief that [his] alleged persecutors would still

be interested in [him].” Lanza v. Ashcroft, 389 F.3d 917, 934–35 (9th Cir. 2004).

We lack jurisdiction to consider Castillo’s particular social group claim because he

raises it for the first time on appeal. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      Substantial evidence also supports the agency’s denial of Castillo’s CAT

claim because the past threats he experienced and the country conditions reports

describing generalized violence in Mexico do not compel the conclusion that

Castillo is more likely than not to suffer torture if removed to Mexico. See 8


                                           2
C.F.R. § 1208.16(c)(2); Duran-Rodriguez v. Barr, 918 F.3d 1025, 1029–30 (9th

Cir. 2019).

      PETITION DENIED.




                                       3